EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-166418, 333-166417, 33−19804, 33−19805, 33−35309, 33−50680, 33−52073, 33−54899, 33−59325, 33−61285, 333−88089, 333−88091, 333−84480, 333−84414, 333−107354 and 333−115298) on Form S-8 of Johnson Outdoors Inc. of our reports dated December 6, 2013, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear inthis Annual Report on Form 10-K of Johnson Outdoors Inc. for the year ended September 27, 2013. /s/ McGladrey LLP Milwaukee, Wisconsin December 6, 2013
